Citation Nr: 0514031	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, with subsequent periods of service in the Army National 
Guard.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran seeks service connection for a low back disorder.  
Specifically, he alleges the low back disorder was caused by 
an in-service incident in which the hatch atop an armored 
personnel carrier came loose and he hit his head, resulting 
in a head laceration and a shoulder bruise.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The veteran's service medical records are devoid of any 
evidence of a low back injury or disorder in service.  They 
show evidence of treatment for a left shoulder injury, as a 
result of a car accident in October 1965, and a superficial 
head laceration, as a result of the February 1967 armored 
personnel carrier hatch incident, but no reference is made 
therein to any back injury.   

Subsequent to service discharge, examinations in conjunction 
with the Army National Guard dated in 1977 and 1981 show no 
complaints or findings of a back disorder, in fact, the 
veteran's back was reported as normal on both examinations.  


The first evidence of a back disorder subsequent to service 
discharge was not until 1995, which pertain to treatment for 
an injury to the veteran's back in 1994, approximately 27 
years after his discharge from the U.S. Army in 1967.  The 
veteran's private medical records reflect he underwent spinal 
fusion surgery in October 1995 and in December 2002, and 
received follow-up treatment.  The October 1995 operative 
report stated that the veteran's low back disorder resulted 
when the veteran was injured on-site at work in 1994.  

Thereafter, the private physician who conducted surgery of 
the veteran's back in 2002, Dr. M., stated in a December 2001 
treatment note that the veteran injured his back in 1994 
while working for Burlington Northern Santa Fe Railroad.  
However, in an opinion dated in July 2003, Dr. M stated that 
he first treated the veteran in December 2001, but in 
reviewing his history, the veteran's low back symptoms began 
in 1966 while in the Army when a hatch in an armored 
personnel carrier hit him on the head and threw him off the 
vehicle.  Dr. M. also noted that after this injury, the 
veteran was involved in a motor vehicle accident while still 
in the Army.  It was Dr. M.'s opinion that these injuries 
contributed to his need for surgery.  In sharp contrast to 
his own treatment notes in December 2001, Dr. M. stated that 
the veteran denied any other injuries to his back since that 
time.

In a second statement received by Dr. M. in support of the 
veteran's claim for entitlement to service connection for a 
low back disorder, Dr. M. stated that although the veteran 
injured his back in 1994, the veteran had a previous service 
injury when a hatch on an armored personnel carrier hit his 
head and "knocked him out" in 1967, as well as involvement 
in a motor vehicle accident in 1965.  Dr. M. opined that the 
veteran's current disability is "causally related to his 
injuries while involved in the military of the U.S."   

Due to the inconsistencies in the private medical opinions, 
both which each other and with the evidence of record, this 
case must be remanded for the following actions:

1.  The RO must contact Dr. M., and ask 
him to state in greater detail the 
bases for his July and November 2003 
medical opinions.  The RO must ask him 
to identify which specific medical 
record(s) within the veteran's service 
medical records and post service 
medical records on which his medical 
opinion is based.  Upon receipt, Dr. 
M.'s response must be associated with 
the claims file.  If, for some reason, 
the RO is unsuccessful in obtaining a 
response from Dr. M., the RO must 
document the attempt and associate the 
documentation with the claims file.

2.  Once Dr. M.'s response is obtained, 
or the RO has reasonably exhausted 
efforts to obtain his response, the 
veteran must be afforded a VA 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file, 
including any newly acquired records, 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The VA examiner must give 
an opinion, in light of the service and 
postservice evidence of record, 
including the opinions of Dr. M., as to 
whether any current low back disorder 
is related to his military service.  
The rationale for any opinions 
expressed should be provided.  The 
report should be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of his VA examination must 
be placed in the veteran's claim file.  

4.  Thereafter, the RO must 
readjudicate the claim for entitlement 
to service connection for low back 
disorder.  If the benefit on appeal 
remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran need not do anything until contacted further by 
the RO; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




